Jordan, Justice.
Appellant was tried and convicted for armed robbery and sentenced to twenty years.
1. Two males robbed the Golden Pantry in Toccoa at gunpoint. The appellant was identified by the victim manager and by another person present in the store as the one with the gun. The general grounds are without merit.
2. Appellant was indicted as Harvey Eugene Herron *202when his true name is Harvey Eugene Herring. These names meet the idem sonans rule and the trial court did not err in overruling the special plea of misnomer.
Submitted May 13, 1977
Decided June 8, 1977.
James T. Irvin, for appellant.
V. D. Stockton, District Attorney, Michael H. Crawford, Assistant District Attorney, Arthur K. Bolton, Attorney General, Kirby G. Atkinson, Assistant Attorney General, for appellee.
3. The trial court did not err in refusing to strike the identification testimony of a state’s witness on the ground that it was taintedby pre-trial photographic identification. An examination of the record clearly reveals compliance with the rule set forth in Neil v. Biggers, 409 U. S. 188 (1972) and Heyward v. State, 236 Ga. 526 (224 SE2d 383) (1976).
4. The accomplice was granted immunity in exchange for his testimony. He testified that he had previously entered a plea of guilty to armed robbery in another county. The trial court did not err in overruling appellant’s motion for mistrial on the ground that this tended to show that appellant was involved in that crime.

Judgment affirmed.


All the Justices concur.